DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/10/2019 have been considered by the examiner.  

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 10/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Fees
The fee worksheet filed 09/05/2018 indicates that 20 claims were paid for.  However, claim 6 is a multiple dependent claim, requiring that 8 additional claims be paid for.  As this fee was not paid, claim 6 will be interpreted as depending only from claim 1.  Applicant should either pay the missing fees or amend claim 6 to eliminate the multiple dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the particles".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 provides an antecedent basis for heat-sinterable metallic particles, however, the particles in claim 2 are carbon particles, not heat-sinterable metallic particles.  One of ordinary skill in the art would not characterize carbon particles as heat-sinterable metallic particles.  Accordingly, it is unclear if a second particle is being added, or if the particles from claim 1 are being redefined.  
Claim 6 is dependent on itself.  This is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shah et al. (US 2017/0081534 A1).
Regarding claims 1 and 3, Shah teaches “ink compositions for forming three dimensional objects” (which reads upon “ink”, as recited in the instant claim; paragraph [0003]).  Shah teaches that “the ink compositions comprising 70 vol. % of the metal particles” (which reads upon “metallic ink”, as recited in the instant claim; paragraph [0083]).  Shah teaches that “the ink composition used in this method comprises: a solvent system comprising at least about 50 vol. % of a primary organic solvent having a vapor pressure in the range from 20 to 60 kPa at 23° C. and atmospheric pressure, and at least one additional organic solvent having a lower vapor pressure at 23° C. and atmospheric pressure than the primary organic solvent; a polyester polymer that is soluble in the solvent system at 23° C.; and solid particles that are insoluble in the solvent system at 23° C” (which reads upon “the ink comprising a solution or a gel of a Shah teaches up to 90 volume % particles, while the claim is more than 85 weight % particles, so if the density of the particles (metal) is equal to or greater than the density of the polymer, the claim limitation is met).  Shah Table 1 teaches that particles may be metal particles, including Iron, Nickel, Cobalt, Aluminum, Gold, or Silver (which reads upon “heat-sinterable metallic particles dispersed in the solution or gel”, as recited in instant claim 1; which reads upon “wherein the heat-sinterable metallic particles are iron, silver, gold, aluminum, or nickel, particles”, as recited in instant claim 3; Table 1).  Shah teaches that polymer may be polylactic-co-glycolic acid (PLGA) polymer binder (density=1.15 g/cm3) (paragraph [0074]).  Because the density of the polymer is less than the density of the metal particles, for example, the density of iron is 7.86 g/cm3, 90% of metal particles by volume will be present in a particles:polymer weight ratio of more than about 85:15.  
Regarding claim 5, Shah teaches the method of claim 1 as stated above.  Shah teaches that a “set of particles has an average diameter (or smallest dimension) in the microscale regime (i.e., >1 μm)” (paragraph [0053]).  
Regarding claim 6, Shah teaches the method of claim 1 as stated above.  Shah teaches that “[the particles] may be substantially spherical” (paragraph [0053]).  
Regarding claim 8, Shah teaches the method of claim 1 as stated above.  Shah teaches that “suitable polyester polymers that can be included in the ink compositions are polylactic acid (PLA)” (paragraph [0057]).  
Regarding claim 9, Shah teaches the method of claim 1 as stated above.  Shah teaches “a solvent system comprising at least about 50 vol. % dichloromethane, chloroform, or a mixture thereof” (which reads upon “wherein the solvent is dichloromethane, chloroform, tetrahydrofuran, acetone, methanol, or ethanol”, as recited in the instant claim; paragraph [0004]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0081534 A1).
Regarding claim 2, Shah teaches the method of claim 1 as stated above.  For the purposes of applying prior art, the Examiner contacted Applicant’s representative who indicated that the claim should be interpreted as claiming heat-sinterable metallic particles rather than carbon particles.  See attached interview summary.  Shah teaches that “embodiments of the ink compositions … have a solid particle content of at least 60 vol. %, at least 80 vol. % and at least 90 vol. %, based on the solids content of the ink composition” (paragraph [0059]).  Shah teaches that the particles may be iron (Table 1).  Shah teaches that polymer may be polylactic-co-glycolic acid (PLGA) polymer binder (density=1.15 g/cm3) (paragraph [0074]).  10 cm3 of ink would then include 9 cm3 of iron and 1 cm3 of PLGA (90% particles by volume).  9 x 7.86 (density of iron) = 70.74g.  1 x 1.15 (density of PLGA) = 1.15 g.  70.74 + 1.15 = 71.89 g of solids.  1.15 / 71.89 = 2 %.  Accordingly, the ratio by weight is 98:2.  
Regarding claim 7, Shah teaches the method of claim 1 as stated above.  Shah teaches that “embodiments of the ink compositions … have a solid particle content of at least 60 vol. %, at least 80 vol. % and at least 90 vol. %, based on the solids content of exact amount [of solvent] is not critical as excess DCM will be evaporated off later” (paragraph [0073]).  Shah teaches that “5 cm3 powder would require 4.5 g 2-Bu, 2.25 g DBP, and approximately 36 g DCM” (paragraph [0073]).  4.5 + 2.25 + 36 = 42.75 g of solvent / 5 cm3 powder.  The total weight of the ink is 35.9 g of solids (powder) plus 42.75 g of solvent, or 78.7 g of ink.  The initial w/w% of the solvent based on the total weight of the ink is 54 %.  However, the excess solvent will be evaporated off.  Shah teaches that “ink compositions can be made simply by mixing the solvents of the solvent system, the binder polymers and the solid particles with excess primary solvent (for example, DCM) and allowing the primary solvent to evaporate until the ink composition has achieved a viscosity suitable for deposition” (paragraph [0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow some of the excess DCM to evaporate off, reducing the w/w% of the solvent based on the total weight of the ink, to within the claimed range in order to adjust the viscosity.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0081534 A1), as applied to claim 1 above, and further in view of Lewis et al. (US 2010/0096596 A1).
Regarding claim 4, Shah teaches the method of claim 1 as stated above.  
Shah Table 1 teaches that particles may be metal particles, including Iron, Nickel, Cobalt, Aluminum, Gold, or Silver (Table 1).  Shah is silent regarding wherein the heat-sinterable metallic particles are steel particles.  
Lewis is similarly concerned with inks including particles (paragraph [0024]).  Lewis teaches that “the biphasic inks can be used to produce three-dimensional patterned structures with feature sizes smaller than 50 microns, thus reducing the length scale of printing from that achievable with traditional colloid inks” (paragraph [0024]).  Lewis teaches that “the particles are suspended or dispersed in a carrier liquid to form a colloidal suspension” (paragraph [0062]).  Lewis teaches that “preferable particles include metals” (paragraph [0062]).  Lewis teaches that “preferred metal particles for use in colloidal suspensions include elemental metal particles; such as iron, tin, zinc, aluminum, beryllium, niobium, copper, tungsten, silver, gold, molybdenum, platinum, cobalt, nickel, manganese, cerium, silicon, titanium, tantalum, and magnesium; mixtures, and alloys of the above metals; metal alloys such as steels and tool steels, stainless steels, plain carbon steels, low carbon steels” (which reads upon “steel particles”, as recited in the instant claim; paragraph [0063]).  Lewis teaches that “especially preferable metal particles include tool 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the metal particles of Shah with steel particles, as taught by Lewis because they are especially preferable.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0081534 A1), as applied to claim 1 above, and further in view of Ozbolat et al. (US 2016/0288414 A1).
Regarding claims 10-12, Shah teaches the method of claim 1 as stated above.  Shah teaches that “particles may be biologics (e.g., decellularized extracellular matrix, proteins, or drugs)” (paragraph [0052]).  Shah teaches that “depending on the application of the objects that are to be formed from the ink compositions, the elastic polymer binders may be biodegradable and/or biocompatible elastic polymers” (paragraph [0057]).  
Shah is silent regarding wherein the polymer is a polysaccharide including chitosan and wherein the solvent is water comprising acetic acid alone or together with lactic acid and citric acid.  
Ozbolat is similarly concerned with bio-ink composition (paragraph [0012]).  Ozbolat teaches that “UV-sterilized chitosan was dissolved in 1.0 M acetic chitosan is a polysaccharide).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dichloromethane (DCM) of Shah with acetic acid, as taught by Ozbolat to improve biocompatibility in applications where such safety is needed.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polylactic-co-glycolic acid (PLGA) of Shah with chitosan, as taught by Ozbolat because Ozbolat teaches that chitosan is soluble and compatible with acetic acid in bio sensitive applications.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA JANSSEN/Examiner, Art Unit 1733